DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s response filed on April 6, 2021 has been received and fully considered. 
	Previous claim rejection made under 35 U.S.C. 103 over Zhang et al. (US 20130337066 A1) as indicated in the Office action dated December 10, 2020 is withdrawn in view of applicant’s amendment made to claim 1, which requires “said subject’s response to said microbe or a microbial toxin results in thrombocytopenia or enhancement of biofilm formation in said subject.”
 	A new rejection is made to address the amended claims. 

Allowable Subject Matter
Claims 97 and 98 a objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 7, 12-14, 27-31, 34, 38, 48, 49, 60, 61, 81, 83, 84 and 99 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20130337066 A1, published on December 19, 2013) (“Zhang” hereunder) in view of Parsek et al. (“Bacterial Biofilms: An emerging link to disease pathogenesis”, Annu. Rev. Microbiol. 2003 57:677-801) (“Parsek” hereunder).
	
	Zhang teaches a method of treating infectious diseases caused by pathogenic microorganisms, such as bacteria, viruses, parasites or fungi, wherein the method comprises administering to a patient an effective amount of a nanoparticle comprising a) an inner core comprising a non-cellular material, b) an outer surface comprising a cellular membrane derived from a blood cell including red blood cell, white blood cell or platelet.  See [0113].  The reference discloses nanoparticles comprising a) an inner core comprising a non-cellular material, b) an outer surface comprising platelet.  See Example 6.  Zhang teaches that the prior art method elicits an immune response to the antigen in a subject and effectively treats infectious diseases caused by pathogens.  Example 6 specifically teaches that the platelet that nanoparticles coated in platelet membranes are “functionalized with platelet’s immunoevasive properties and targeting properties to binding to diseased vasculatures.”  See [0485], Fig. 29.   Thus it is obvious that one of ordinary skill in the art would have used the platelet covered nanoparticles to treat infectious diseases caused by pathogens, particularly in diseased vasculatures with a reasonable expectation of success.  See claims 1, 49 and 38.
 	Although Zhang suggests the use of the invention in treating lung diseases such as cystic fibrosis and heart conditions such as infective endocarditis, the reference fails to teach treating biofilm formation.  
	Parsek disclose infectious diseases including endocarditis and cystic fibrosis lung infections are caused by biofilms. P. 681. 
	Since Zhang suggests using the disclosed method can be used to treat infective endocarditis, which is caused by biofilms, the present claim 1 is considered met. 

Regarding claim 7, Fig. 29-37 show platelet-coated PLGA nanoparticle, having the polymer core. 
Regarding claim 12, the reference teaches that the inner core of the coated particle supports the outer surface.  See [0024]. 
Regarding claim 13, the cellular membrane of the outer surface of the prior art nanoparticle is derived a cellular or plasma membrane derived from a red blood cell, white blood cell or platelet.  See [0028].  
Regarding claim 14, Zhang also teaches that the nanoparticle comprises a releasable cargo that can be located in any place inside or on the surface of the nanoparticle.  See [0010].
Regarding claim 27, the reference teaches that the nanoparticles have a diameter from about 10 nm to about 10 microns.  See [0012].  
Regarding 28, the reference teaches that the prior art nanoparticle “substantially lacks constituents of the cell from which the cellular membrane is derived or constituents of the virus from which the viral membrane is derived.”  See [0013]. 
Regarding claim 29, the reference teaches that the nanoparticles “substantially maintains natural structural integrity or activity of the cellular membrane derived from the platelet or the constituents of the cellular membrane derived from the platelet.”  See [0014].  
Regarding claims 30 and 31, Zhang teaches that biodegradable polymers such as PLGA is used as the inner core.  See [0146].  
Regarding claim 34, Zhang also teaches that the nanoparticle “substantially lacks immunogenicity” to a species or subject from which the cellular membrane is derived.  See [0017].

Regarding claims 40 and 84, the reference teaches that the nanoparticles are used in medicament delivery systems, pharmaceutical compositions to treat or prevent the cancers and tumors in Tables 1. See [0033]; see also Tables 2-9.  
Regarding claim 48, the reference teaches that the activity of the cellular membrane of the nanoparticles includes binding activity or “any other activities a normal naturally occurring cellular membrane, the membrane derived from a virus or the constituents of the cellular membrane or viral membrane, would have”. See [0109].  The reference also teaches that identified proteins on platelet covered nanoparticles include immunomodulatory proteins and extracellular matrix binding receptors.  See [0487].  Since the prior art nanoparticles use the same cellular membrane as presently claimed in claim 1, the receptor binding activities as listed in claim 48 are inherently present in prior art.  
Regarding claim 60 and 61, the reference teaches that the releasable cargo comprises one or more therapeutic agent such as an antibiotic, an antimicrobial agent, prophylactic agent, diagnostic or marker agent.  See [0107].  
Regarding claims 81, 83 and 84, Zhang further teaches that a nanoparticles coated with red blood cells are used as biomimetic nanosponge and absorbs and neutralizes a toxin from a microbe such as Staphylococcus auereus.  See Example 4, [0028, 0117 and 0118].   Thus combining the red blood cell treated nanoparticles and the platelet treated nanoparticles for additive therapeutic effects would have been obvious. 
Regarding claim 99, the recited efficacy is viewed as an inherent result of using the Zhang method as suggested.  


Response to Arguments
Applicant’s arguments filed on April 6, 2021 have been considered but are moot because the arguments do not apply to the new grounds of rejections made as indicated above. 

Conclusion
Claims 97 and 98 are objected to. 
Claims 1, 7, 12-14, 27-31, 34, 38, 48, 49, 60, 61, 81, 83, 84 and 99 are rejected.
Claim 93 remains withdrawn from consideration. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/           Primary Examiner, Art Unit 1617